Harmon county, acting under the provisions of section 8572, C. O. S. 1921, as amended by Session Laws 1923, c. 176, invested certain sinking funds in waterworks bonds of the town of Shattuck, which were purchased from the defendant in error, R. J. Edwards, Inc. It appears that thereafter, the county being desirous of converting said bonds into cash, advertised the same for sale and requested bids to be submitted on a day certain Said bonds seem to have been issued in the year 1909, and, under their terms, mature in 1934, although they contain a provision that they were payable at the option of the maker on the first day of July, 1919, or any interest paying date thereafter. All bids submitted in conformity with said advertisement were rejected and withdrawn, and thereafter said bonds were put up and sold at auction. The defendant in error, having bid par, accrued interest, and a premium of $530, was the successful bidder.
Subsequently this action was commenced by R. J. Edwards, Inc., against the county commissioners of Harmon county to recover the amount of the premium paid in the sum of $530. Plaintiff's action is based upon the contention that the notice for bids, as published by the county, described said bonds as maturing in 1934, and omitted all reference to said optional provision; that plaintiff was without knowledge of said provision and relied upon said advertisement; that the bonds described in said advertisement had a market value of $530 more than the bonds actually sold and delivered to the purchaser.
The trial court rendered judgment for the plaintiff, and the defendant appeals.
Counsel cite and rely upon Gardner v. School District No. 87,34 Okla. 716, 126 P. 1018, O'Neil Engineering Co. v. Town of Ryan, 32 Okla. 738, 124 P. 19, and Hyde v. City of Altus,92 Okla. 170, 218 P. 1081, which announce the general rule that whoever deals with a municipality does so with notice of the limitations on its or its agents' powers.
The bonds in question were not sold in the proceedings containing the advertisement complained of. Therefore, we fall to see wherein any liability against the county could be incurred, but, assuming the rule to be otherwise, we think a general description *Page 248 
of the bonds would be sufficient, and one who purchased said bonds without proper examination did so at his peril.
Section 8573, C. O. S. 1921, which authorizes the sale of bonds which have previously been purchased as a sinking fund investment, provides that the same shall be sold by the county commissioners. In the instant case, it appears that the advertisement complained of was published by the county treasurer of said county. If so, said officer was acting entirely outside the scope of his duty, and the county would not be answerable for such misrepresentations or torts. Love v. City of Raleigh, 116 N.C. 296, 21 S.E. 503, 28 L. R. A. 192; Mitchell v. City of Clinton (Mo.) 12 S.W. 793; Marth v. City of Kingfisher, 22 Okla. 602, 98 P. 436.
We know of no statutory authority or rule of law which will support the judgment of the trial court, and from the foregoing, we are of the opinion that said judgment must be, and the same is reversed.
PHELPS, LESTER, RILEY, and HEFNER, JJ., concur.
                          On Rehearing.